Exhibit 10.2

 

PRICELINE.COM INCORPORATED 1999 OMNIBUS PLAN

RESTRICTED STOCK AGREEMENT

 

THIS RESTRICTED STOCK AGREEMENT (“Agreement”) made as of the 19th day of
October 2005 by and between priceline.com Incorporated, a Delaware corporation,
with its principal United States office at 800 Connecticut Avenue, Norwalk,
Connecticut 06854 (the “Company”), and Daniel J. Finnegan (the “Participant”).

 

W I T N E S S E T H:

 

Pursuant to terms of the priceline.com Incorporated 1999 Omnibus Plan (the
“Plan”), the Board of Directors of the Company has authorized this Agreement. 
The Participant has been granted on October 19, 2005 (the “Grant Date”), subject
to execution of this Agreement, the number of restricted shares of Company Stock
(the “Restricted Stock”) set forth below.  Unless otherwise indicated, any
capitalized term used herein, but not defined herein, shall have the meaning
ascribed to such term in the Plan.

 

1.                                       The Grant

 

(a)                                  Subject to the terms and conditions set
forth herein, the Participant is granted ten thousand (10,000) shares of
Restricted Stock.

 

(b)                                 Subject to Section 2 hereof, four thousand
(4,000) shares of the Restricted Stock granted under this Agreement shall vest
on each of October 19, 2006 and 2007 and one thousand (1,000) shares of the
Restricted Stock granted under this Agreement shall vest on each of October 19,
2008 and 2009, if on each such vesting date, the Participant has been in
Continuous Service through such date.  For avoidance of doubt, there shall be no
proportionate or partial vesting in the periods prior to each vesting date and
vesting shall occur only on the applicable vesting dates pursuant to this
Section 1(b).  Upon satisfaction of the vesting requirements set forth in this
Section 1(b), the restrictions on the vested Restricted Stock, as set forth in
Section 2 of this Agreement, shall lapse.  For purposes of this Agreement,
“Continuous Service” shall mean the Participant’s service with the Company or
any Subsidiary or Affiliate whether as an employee, director or consultant, is
not interrupted or terminated.

 

2.                                       Effect of Termination of Continuous
Service; Change in Control

 

(a)                                  Subject to Section 2(b) below, upon the
Participant’s termination of Continuous Service, the unvested portion of the
Restricted Stock granted under this Agreement shall be immediately forfeited and
canceled.

 

(b)                                 In the event of a Change in Control, the
Participant shall be fully vested in all Restricted Stock granted under this
Agreement, if  (i) the Participant was in Continuous Service immediately prior
to the Change in Control and (ii) the Participant remains in Continuous Service
through the date which is six (6) months after the effective date of the Change
in Control.  In the event that the Participant’s Continuous Service is
terminated (other than for Cause) by the Company in anticipation of a Change in
Control or within six (6) months after the

 

--------------------------------------------------------------------------------


 

effective date of a Change in Control, then the Participant shall be fully
vested in all Restricted Stock granted under this Agreement.  The determination
of whether the Participant’s Continuous Service is terminated by the Company in
anticipation of a Change in Control shall be made by the Company, in its sole
discretion.

 

(c)                                  For purposes of this Agreement, the term
“Change in Control” shall mean the occurrence of any one of the following
events:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company representing
thirty-five percent (35%) or more of the combined voting power of the Company’s
then outstanding securities eligible to vote for the election of the Board (the
“Company Voting Securities”); provided, however, that the event described in
this paragraph (i) shall not be deemed to be a Change in Control if such event
results from the acquisition of Company Voting Securities pursuant to a
Non-Qualifying Transaction (as defined in paragraph (iii) below);

 

(ii)                                  individuals who, on the Grant Date,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board; provided, however, that any person
becoming a director subsequent to the Grant Date, whose election or nomination
for election was approved (either by a specific vote or by approval of the proxy
statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) by a vote of at least
two-thirds of the directors who were, as of the date of such approval, Incumbent
Directors, shall be an Incumbent Director; provided, further, that no individual
initially appointed, elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to the election
or removal of directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director;

 

(iii)                               the consummation of a merger, consolidation,
statutory share exchange or similar form of corporate transaction involving
(A) the Company or (B) any of its wholly owned subsidiaries pursuant to which,
in the case of this clause (B), Company Voting Securities are issued or issuable
(any event described in the immediately preceding clause (A) or (B), a
“Reorganization”) or the sale or other disposition of all or substantially all
of the assets of the Company to an entity that is not an Affiliate of the
Company (a “Sale”), unless immediately following such Reorganization or Sale:
(1) more than 50% of the total voting power (in respect of the election of
directors, or similar officials in the case of an entity other than a
corporation) of (x) the Company (or, if the Company ceases to exist, the entity
resulting from such Reorganization), or, in the case of a Sale, the entity which
has acquired all or substantially all of the assets of the Company (in either
case, the “Surviving Entity”), or (y) if applicable, the ultimate parent entity
that directly or indirectly has Beneficial Ownership of more than 50% of the
total voting power (in respect of the election of directors, or similar
officials in the case of an entity other than a corporation) of the Surviving
Entity (the “Parent Entity”), is represented by Company Voting Securities that
were outstanding immediately prior to such Reorganization or Sale (or, if
applicable, is represented by shares into which such Company Voting Securities
were converted pursuant to such Reorganization or Sale), (2) no Person is or
becomes the

 

2

--------------------------------------------------------------------------------


 

Beneficial Owner, directly or indirectly, of 35% or more of the total voting
power (in respect of the election of directors, or similar officials in the case
of an entity other than a corporation) of the outstanding voting securities of
the Parent Entity (or, if there is no Parent Entity, the Surviving Entity) and
(3) at least a majority of the members of the board of directors (or similar
officials in the case of an entity other than a corporation) of the Parent
Entity (or, if there is no Parent Entity, the Surviving Entity) following the
consummation of the Reorganization or Sale were, at the time of the approval by
the Board of the execution of the initial agreement providing for such
Reorganization or Sale, Incumbent Directors (any Reorganization or Sale which
satisfies all of the criteria specified in (1), (2) and (3) above being deemed
to be a “Non-Qualifying Transaction”); or

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution of the Company.

 

Notwithstanding the foregoing, (I) if any Person becomes the Beneficial Owner,
directly or indirectly, of 35% or more of the combined voting power of Company
Voting Securities solely as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding, such increased amount shall be deemed not to result in a Change in
Control; provided, however, that if such Person subsequently becomes the
Beneficial Owner, directly or indirectly, of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities Beneficially Owned by such Person, a Change in Control of the Company
shall then be deemed to occur and (II) the acquisition following the Effective
Date of Company Voting Securities by Hutchison Whampoa Limited, Cheung Kong
(Holdings) Limited or any of their Affiliates shall be deemed not to result in a
Change in Control until such time as Hutchison Whampoa Limited, Cheung Kong
(Holdings) Limited or any of their Affiliates become the Beneficial Owners in
the aggregate of 50% or more of the combined voting power of Company Voting
Securities (and for this purpose the preceding clause (I) shall not apply).

 

(d)                                 For the purposes of Section 2(c), the
following terms shall have the following meanings:

 

(i)                                     “Affiliate” shall mean an affiliate of
the Company, as defined in Rule 12b-2 promulgated under Section 12 of the
Securities Exchange Act of 1934, as amended from time to time (the “Exchange
Act”);

 

(ii)                                  “Beneficial Owner” shall have the meaning
set forth in Rule 13d-3 under the Exchange Act;

 

(iii)                               “Person” shall have the meaning set forth in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that such term shall not include (1) the Company or any of
its subsidiaries, (2) a trustee or other fiduciary holding securities under an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries, (3) an underwriter temporarily holding securities
pursuant to an offering of such securities, (4) a corporation owned, directly or
indirectly, by the stockholders of the Company in substantially the same

 

3

--------------------------------------------------------------------------------


 

proportions as their ownership of shares of Common Stock or (5) the Participant
or any group of persons including the Participant, or any entity controlled by
the Participant or any group of persons including the Participant; provided the
Participant is an executive officer, director or more than 10% owner of Stock.

 

3.                                       Nontransferability of Grant

 

Except as otherwise provided herein or in the Plan, no unvested Restricted Stock
shall be assigned, negotiated, pledged, or hypothecated in any way or be subject
to execution, attachment or similar process.  Prior to the vesting of any
Restricted Stock, no transfer of the Participant’s rights with respect to such
Restricted Stock, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted.  Immediately upon any attempt to transfer such
rights, such Restricted Stock, and all of the rights related thereto, shall be
forfeited by the Participant.

 

4.                                       Dividend and Distribution Rights

 

The Committee in its discretion may require any dividends or distribution paid
on the Restricted Stock be held in escrow until all restrictions on such
Restricted Stock have lapsed.

 

5.                                       Stock; Adjustment Upon Certain Events.

 

(a)                                  Stock to be issued under this Agreement
shall be made available, at the discretion of the Board, either from authorized
but unissued Stock, from issued Stock reacquired by the Company or from Stock
purchased by the Company on the open market specifically for this purpose.

 

(b)                                 The existence of this Agreement and the
Restricted Stock granted hereunder shall not affect in any way the right or
power of the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company or
any affiliate, any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Stock, the authorization or issuance of
additional shares of Stock, the dissolution or liquidation of the Company or any
affiliate or sale or transfer of all or part of the assets or business of the
Company or any affiliate, or any other corporate act or proceeding.

 

6.                                       Determinations

 

Each determination, interpretation or other action made or taken pursuant to the
provisions of this Agreement by the Committee or the Board in good faith shall
be final, conclusive and binding for all purposes and upon all persons,
including, without limitation, the Participant and the Company, and their
respective heirs, executors, administrators, personal representatives and other
successors in interest.

 

7.                                       Other Conditions

 

The transfer of any shares of Restricted Stock shall be effective only at such
time as counsel to the Company shall have determined that the issuance and
delivery of such shares of

 

4

--------------------------------------------------------------------------------


 

Restricted Stock are in compliance with all applicable laws, regulations of
governmental authority and the requirements of any securities exchange on which
Stock is traded.

 

8.                                       Notification of Election Under
Section 83(b) of the Code

 

If the Participant shall, in connection with the grant of Restricted Stock under
this Agreement, make the election permitted under Section 83(b) of the Internal
Revenue Code (i.e., an election to include in gross income in the year of
transfer the amounts specified in Section 83(b) of the Internal Revenue Code),
then the Participant shall notify the Company of such election within 10 days of
filing notice of the election with the Internal Revenue Service.

 

9.                                       Withholding Taxes

 

The Participant shall be liable for any and all U.S. federal, state or local
taxes of any kind required by law to be withheld with respect to the vesting of
Restricted Stock.  When the Restricted Stock vests, the Participant shall
surrender to the Company a sufficient number of whole shares of Stock as
necessary to cover all applicable required withholding taxes and social security
contributions related to such vesting.  The Company will provide the Participant
with a cash refund for any fraction of surrendered shares of Stock not necessary
for required withholding taxes and social security contributions.  Instead of
requiring the Participant to surrender shares as described above, the Company
may, in its discretion, (a) require the Participant to remit to the Company on
the date on which the Restricted Stock vests cash in an amount sufficient to
satisfy all applicable required withholding taxes and social security
contributions related to such vesting, or (b) deduct from his regular salary
payroll cash, on a payroll date following the date on which the Restricted Stock
vests, in an amount sufficient to satisfy such obligations.

 

In lieu of surrendering shares of Stock to cover all applicable required
withholding taxes and social security contributions, the Participant may, by
providing notice to the Company within 30 days of the Grant Date (a) elect to
remit to the Company on the date on which the Restricted Stock vests cash in an
amount sufficient to satisfy such obligations, or (b) request the Company to
deduct from his regular salary payroll cash, on a payroll date following the
date on which the Restricted Stock vests, in an amount sufficient to satisfy
such obligations, which request the Committee may choose to honor in its sole
discretion.  Notwithstanding the foregoing, if the Participant makes an election
under Section 8 above, the Participant shall remit to the Company in cash an
amount sufficient to satisfy any withholding obligations at the time the notice
described in Section 8 is delivered to the Company.

 

10.                                 Distribution of Restricted Stock

 

Upon the vesting of any Restricted Stock pursuant to the terms hereof, the
restrictions of Sections 2 and 3 shall lapse with respect to such vested
Restricted Stock.  Reasonably promptly after any Restricted Stock vests, the
Company shall cause to be delivered to the Participant a certificate evidencing
such Stock.

 

5

--------------------------------------------------------------------------------


 

11.                                 Miscellaneous

 

(a)                                  This Agreement shall inure to the benefit
of and be binding upon the parties hereto and their respective heirs, personal
legal representatives, successors, trustees, administrators, distributees,
devisees and legatees.  The Company shall assign to, and require, any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree in writing to perform this Agreement. 
Notwithstanding the foregoing, this Agreement may not be assigned by the
Participant.

 

(b)                                 No modification or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the party against whom it is sought to be enforced.

 

(c)                                  This Agreement may be executed in one or
more counterparts, all of which taken together shall constitute one agreement.

 

(d)                                 The failure of any party hereto at any time
to require performance by another party of any provision of this Agreement shall
not affect the right of such party to require performance of that provision, and
any waiver by any party of any breach of any provision of this Agreement shall
not be construed as a waiver of any continuing or succeeding breach of such
provision, a waiver of the provision itself, or a waiver of any right under this
Agreement.

 

(e)                                  The headings of the sections of this
Agreement have been inserted for convenience of reference only and shall in no
way restrict or modify any of the terms or provisions hereof.

 

(f)                                    The Company shall pay all fees and
expenses necessarily incurred by the Company in connection with this Agreement
and will from time to time use its reasonable efforts to comply with all laws
and regulations which, in the opinion of counsel to the Company, are applicable
thereto.

 

(g)                                 All notices, consents, requests, approvals,
instructions and other communications provided for herein shall be in writing
and validly given or made when delivered, or on the second succeeding business
day after being mailed by registered or certified mail, whichever is earlier, to
the persons entitled or required to receive the same, at the addresses set forth
at the heading of this Agreement or to such other address as either party may
designate by like notice.  Notices to the Company shall be addressed to its
principal office, attention of the Company’s General Counsel.

 

(h)                                 The Plan and this Agreement constitute the
entire Agreement and understanding between the parties with respect to the
matters described herein and supercede all prior and contemporaneous agreements
and understandings, oral and written, between the parties with respect to such
subject matter.

 

(i)                                     This Agreement shall be governed and
construed and the legal relationships of the parties determined in accordance
with the laws of the state of Delaware without reference to principles of
conflict of laws.

 

6

--------------------------------------------------------------------------------


 

(j)                                     The Company represents and warrants that
it is duly authorized by its Board and/or the Committee (and by any other person
or body whose authorization is required) to enter into this Agreement, that
there is no agreement or other legal restriction which would prevent it from
entering into, and carrying out its obligations under, this Agreement, and that
the officer signing this Agreement is duly authorized and empowered to sign this
Agreement on behalf of the Company.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

PRICELINE.COM INCORPORATED

 

 

 

 

 

By:

/s/ Robert J. Mylod Jr.

 

 

 

Robert J. Mylod Jr.

 

 

Chief Financial Officer

 

 

 

Participant

 

 

 

/s/ Daniel J. Finnegan

 

 

Daniel J. Finnegan

 

7

--------------------------------------------------------------------------------